DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the Appeal Brief filed on 12/22/2020, PROSECUTION IS HEREBY REOPENED. New ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.





/WILLIAM D HUTTON JR/
Supervisory Patent Examiner, Art Unit 3674


Information Disclosure Statement
The information disclosure statement filed 12/04/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1:
The phrase "a dissolved hydrogen content above or about 100 µMoles hydrogen per liter of aqueous material" (see Lines 5-6) is indefinite because the claimed range of dissolved hydrogen content" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.

Claims 2-3 and 5-11:
	These claims incorporate the subject matter of Claim 1 and do not further specify an upper limit for the "dissolved hydrogen content."
	Accordingly, these claims are indefinite.

Claim 10:
The phrase "a pressure greater than or about 3.4 MPa" (see Lines 2-3) is indefinite because the claimed range of "pressure" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.

Claim 11:
The phrase "a temperature of the aqueous material as delivered is maintained at greater than or about 25° C" (see Lines 2-3) is indefinite because the claimed range of "temperature" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.


Claim 12:
The phrase "a dissolved hydrogen concentration of greater than or about 100 µMoles hydrogen per liter of aqueous fluid" (see Lines 7-8) is indefinite because the claimed range of "dissolved hydrogen concentration" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.

Claims 13 and 15-20:
	These claims incorporate the subject matter of Claim 12 and do not further specify an upper limit for the "dissolved hydrogen concentration."
	Accordingly, these claims are indefinite.

Claim 15:
The phrase "a pressure greater than or about 7 MPa" (see Lines 2-3) is indefinite because the claimed range of "pressure" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.

Claim 16:
The phrase "a temperature of the aqueous fluid as injected is maintained at greater than or about 25° C" (see Lines 2-3) is indefinite because the claimed range of "temperature" has no upper limit.  Stated differently, the intended upper limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.

Claim 17:
The phrase "a sulfate concentration below or about 100 mg per liter of native water" (see Lines 2-3) is indefinite because the claimed range of "sulfate concentration" has no lower limit.  Stated differently, the intended lower limit of the scope of the claimed subject matter is not particularly pointed out and distinctly claimed, as required in 35 USC 112.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as obvious over Mahaffey (US 2014/0034297) (hereinafter, "Mahaffey"), in view of Pfeiffer (US 2007/0261843) (hereinafter, "Pfeiffer '1843"), and further in view of Lal (US 7484560) (hereinafter, "Lal").

Claim 1
	Mahaffey discloses a method, the method comprising:
 	accessing a consortium of microorganisms in a geologic formation that includes oil (see entire publication; for example, see Paragraphs 0032-0033 → Mahaffey discloses this limitation in that microorganisms that are present in a geological formation that is an oil field are accessed);
	delivering an aqueous material incorporating dissolved hydrogen to the consortium of microorganisms, wherein the aqueous material comprises water with a dissolved hydrogen content (see entire publication; for example, see Paragraphs 0036, 0039, and Claims 13, 17, 25, 26 and 28 → Mahaffey discloses this limitation in that activation agents/nutrients are dissolved into water of a mixture that is directly injected into the geological formation, wherein the activation agents/nutrients include hydrogen); and
	increasing production of gaseous materials by the consortium of microorganisms (see entire publication; for example, see Claim 13 → Mahaffey discloses this limitation in that the production of gas is increased).

	Mahaffey fails to expressly disclose:
the concentration of the hydrogen is "above or about 100 µMoles hydrogen per liter of aqueous material."
	Pfeiffer '1843 teaches:
a concentration of hydrogen "above or about 100 µMoles hydrogen per liter of aqueous material" (see entire publication; for example, see Paragraphs 0030 and 0036-0040 → Pfeiffer '1843 teaches this limitation in that 4.5 ml of H2 gas (i.e. 179 µmol of H2) was added to a bottle of an aqueous solution),  
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product (see Paragraph 0006).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey to include:
a concentration of hydrogen "above or about 100 µMoles hydrogen per liter of aqueous material,"  
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product, as taught in Pfeiffer '1843.

	Mahaffey/Pfeiffer '1843 fails to expressly disclose/teach:
increasing oil recovery from a reservoir; and
recovering oil from the reservoir.

	Lal teaches a process for enhanced recovery of crude oil from oil wells using microbial consortiums (see entire patent; for example, see Title of Invention → Lal teaches this limitation, as clearly indicated in the cited text), comprising:
increasing oil recovery from a reservoir (see entire patent; for example, see Column 1, Line 64 through Column 2, Line 14; for example, see Column 7, Lines 41-44; for example, see Column 8, Lines 19-24 → Lal teaches this limitation in that it teaches microbial enhanced oil recovery (MEOR) that involves microorganisms producing carbon dioxide (CO2) and methane (CH4) to thereby facilitate oil recovery); and
recovering oil from the reservoir (see entire patent; for example, see Column 1, Line 64 through Column 2, Line 14; for example, see Column 7, Lines 41-44; for example, see Column 8, Lines 19-24 → Lal teaches this limitation in that it teaches enhancement of oil recovery),
for the purpose of the enhancement of oil recovery from oil wells (see Column 5, Lines 23-26) thereby increasing revenue.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843 to include:
increasing oil recovery from a reservoir; and
recovering oil from the reservoir,
for the purpose of the enhancement of oil recovery from oil wells thereby increasing revenue, as taught in Lal.



Claim 2
	Mahaffey/Pfeiffer '1843, fails to expressly disclose/teach:
wherein the gaseous materials improve oil flow diversion within the reservoir.

	Lal teaches:
wherein the gaseous materials improve oil flow diversion within the reservoir (see entire patent; for example, see Column 5, Lines 5-9; for example, see Column 7, Lines 41-44 → Lal teaches this limitation in that it teaches a microbial consortium produces carbon dioxide (CO2) and methane (CH4) that reduces viscosity of the oil and creates localized pressure in the subterranean formation which thereby helps in sweeping the oil from the oil well),
for the purpose of the enhancement of oil recovery from oil wells (see Column 5, Lines 23-26) thereby increasing revenue.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843 to include:
wherein the gaseous materials improve oil flow diversion within the reservoir,
for the purpose of the enhancement of oil recovery from oil wells thereby increasing revenue, as taught in Lal.



Claim 3
	Mahaffey discloses:
wherein the gaseous materials comprise methane (see entire publication; for example, see Paragraph 0007; see Claim 30 → Mahaffey discloses this limitation in that methane is produced).

Claim 5:
	Mahaffey/Pfeiffer '1843/Lal fails to expressly disclose: 
wherein the dissolved hydrogen content is maintained below a saturation concentration for hydrogen.

	However, Mahaffey teaches both: 
dissolving hydrogen in water (see entire publication; for example, see Paragraph 0039 → Mahaffey discloses this limitation, as clearly indicated in the cited text); and 
partially dissolving hydrogen in water (see entire publication; for example, see Paragraph 0039 → Mahaffey discloses this limitation, as clearly indicated in the cited text).

	Because Mahaffey teaches both dissolving hydrogen in water and partially dissolving hydrogen in water, Mahaffey thereby suggests fully dissolving hydrogen in water and keeping the hydrogen dissolved.  One of ordinary skill would be motivated to use this amount of hydrogen so that he does not put too much hydrogen into the solution only to have it not dissolve and thereby waste resources.
	The Examiner notes that a "saturated" solution is a solution (e.g., the dissolved hydrogen and water solution taught in Mahaffey) that contains the maximum amount of solute (e.g., the hydrogen in Mahaffey) that is capable of being dissolved.  At the "saturation concentration" for the solute, if any more solute is added to the solution, then the added solute will not dissolve in the solution.  
	Thus, the "below a saturation concentration" recited in Claim 5 is properly interpreted as the any amount of hydrogen that would remain fully dissolved in the water.

	Accordingly, because Mahaffey teaches both dissolving hydrogen in water and partially dissolving hydrogen in water and thereby suggests fully dissolving hydrogen in water and keeping the hydrogen dissolved, the recited claim is obvious.  One of ordinary skill would be motivated to use this amount of hydrogen so that he does not put too much hydrogen into the solution and thereby waste resources.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
wherein the dissolved hydrogen content is maintained below a saturation concentration for hydrogen,
for the purpose of avoiding putting too much hydrogen into the solution and thereby wasting resources, as suggested by Mahaffey.
Claim 6:
	Mahaffey/Pfeiffer '1843/Lal fails to expressly disclose:
wherein the dissolved hydrogen content is maintained below 50% gas saturation for the aqueous material.

	However, Mahaffey teaches both dissolving hydrogen in water and partially dissolving hydrogen in water (see entire publication; for example, see Paragraph 0039 → Mahaffey discloses this limitation, as clearly indicated in the cited text).  Because Mahaffey teaches both dissolving hydrogen in water and partially dissolving hydrogen in water, Mahaffey thereby suggests fully dissolving hydrogen in water and keeping the hydrogen dissolved.  
	The Examiner notes that the "below 50% gas saturation" recited in Claim 6 is properly interpreted as less than half of the maximum amount of hydrogen that can be dissolved in the water.

	Accordingly, because Mahaffey teaches both dissolving hydrogen in water and partially dissolving hydrogen in water and thereby suggests fully dissolving hydrogen in water and keeping the hydrogen dissolved, the recited claim is obvious.  

	Regarding the recitation of "50%," one of ordinary skill in the art (e.g., a Petroleum Engineer with an average number of years experience in the industry) would have known that particular conditions exist at every well and thus the exact amount of dissolved hydrogen in the water might be adjusted up or down for the purpose of optimizing the effectiveness of the injected solution for those particular conditions at that particular well.  In other words, 30% might work for some conditions at some wells, whereas 50% would work for other conditions at other wells, and further whereas 70% would work for another set of conditions at another set of wells.
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	One of ordinary skill would be motivated to use this amount of hydrogen so that he designs the solution to maximize the effectiveness of the solution for the conditions present at that particular well.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
wherein the dissolved hydrogen content is maintained below 50% gas saturation for the aqueous material.
for the purpose of maximizing the effectiveness of the solution for the conditions present at a particular well.


Claim 7
	Mahaffey discloses:
wherein the aqueous material further comprises incorporated metals (see entire publication; for example, see Paragraphs 0043 and 0044 → Mahaffey discloses this limitation in that the mixture includes metal salts).

Claim 9
	Mahaffey discloses:
wherein the aqueous material further comprises yeast extract (see entire publication; for example, see Paragraph 0044 and Claims 1, 5, 13, 25, 26 and 28 → Mahaffey discloses this limitation, as clearly indicated in the cited text).

Claim 10:
	Mahaffey discloses:
wherein delivering the aqueous material comprises injecting the aqueous material at a pressure (see entire publication; for example, see Paragraph 0046 → Mahaffey teaches this, as clearly indicated in the cited text).

	Mahaffey/Pfeiffer '1843/Lal fails to expressly disclose:
injecting the aqueous material at a pressure greater than or about 3.4 MPa.

	However, Mahaffey teaches:
using high-pressure pumping to inject the mixture into the formation (see entire publication; for example, see Paragraph 0046 → Mahaffey teaches this, as clearly indicated in the cited text),
for the purpose of permeating the formation environment with the mixture (see Paragraph 0046).

	Mahaffey does not teach any particular value (e.g., 3.4 MPa or greater) for the pressure at which the mixture is pumped.  Rather, Mahaffey simply states that the mixture is pumped at a "high" pressure.
	Concerning the recited range of values set forth in Claim 10 (i.e., "greater than or about 3.4 MPa"), Mahaffey suggests at least some of these values by expressly teaching the mixture is pumped at "high" pressure.
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
wherein delivering the aqueous material comprises injecting the aqueous material at a pressure greater than or about 3.4 MPa,
for the purpose of permeating the formation environment with the mixture, as taught by Mahaffey.



Claim 11
	Mahaffey discloses:
wherein a temperature of the aqueous material as delivered is maintained at greater than or about 25°C (see entire publication; for example, see Paragraph 0050 → Mahaffey discloses this limitation, as clearly indicated in the cited text).

Claim 12
	Mahaffey discloses a method, the method comprising:
 	accessing microorganisms in a geologic formation that includes oil (see entire publication; for example, see Paragraphs 0032-0033 → Mahaffey discloses this limitation in that microorganisms that are present in a geological formation that is an oil field are accessed);
	detecting a decrease in a production rate of methane from the reservoir that is indicative of a rollover effect (see entire publication; for example, see Paragraphs 0028 and 0033 → Mahaffey discloses this limitation in that the drop of metabolic product concentration is stopped or decreased and the metabolic products include methane);
	injecting an aqueous fluid into the reservoir, wherein the aqueous fluid is characterized by a dissolved hydrogen concentration of an amount of hydrogen per liter of aqueous fluid (see entire publication; for example, see Paragraphs 0036, 0039, and Claims 13, 17, 25, 26 and 28 → Mahaffey discloses this limitation in that activation agents/nutrients are dissolved into water of a mixture that is directly injected into the geological formation, wherein the activation agents/nutrients include hydrogen); and
	increasing methane production within the reservoir to a level (see entire publication; for example, see Paragraphs 0007 and 0009; for example, see Claims 13 and 30 → Mahaffey discloses this limitation in that the production of gas is increased and that gas includes methane).

	Mahaffey fails to expressly disclose:
the concentration of the hydrogen is "greater than or about 100 µMoles hydrogen per liter of aqueous fluid;" and
increasing the methane production to a level that is "greater than an inflection point where the rollover effect began to occur."

	Pfeiffer '1843 teaches:
a concentration of hydrogen "greater than or about 100 µMoles hydrogen per liter of aqueous fluid " (see entire publication; for example, see Paragraphs 0030 and 0036-0040 → Pfeiffer '1843 teaches this limitation in that 4.5 ml of H2 gas (i.e. 179 µmol of H2) was added to a bottle of an aqueous solution); and
increasing the methane production to a level that is "greater than an inflection point where the rollover effect began to occur" (see entire publication; for example, see Paragraphs 0017, 0047 and 0050 → Pfeiffer '1843 teaches this limitation, as clearly indicated in the cited text),
for the purposes of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product and stopping the rollover effect (see Paragraphs 0006 and 0017).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey to include:
a concentration of hydrogen "greater than or about 100 µMoles hydrogen per liter of aqueous fluid;" and
increasing the methane production to a level that is "greater than an inflection point where the rollover effect began to occur,"
for the purposes of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product and stopping the rollover effect, as taught in Pfeiffer '1843.

	Mahaffey/Pfeiffer '1843 fails to expressly disclose/teach:
increasing oil recovery from a reservoir; and
recovering oil from the reservoir.

	Lal teaches a process for enhanced recovery of crude oil from oil wells using microbial consortiums (see entire patent; for example, see Title of Invention → Lal teaches this limitation, as clearly indicated in the cited text), comprising:
increasing oil recovery from a reservoir (see entire patent; for example, see Column 1, Line 64 through Column 2, Line 14; for example, see Column 7, Lines 41-44; for example, see Column 8, Lines 19-24 → Lal teaches this limitation in that it teaches microbial enhanced oil recovery (MEOR) that involves microorganisms producing carbon dioxide (CO2) and methane (CH4) to thereby facilitate oil recovery); and
recovering oil from the reservoir (see entire patent; for example, see Column 1, Line 64 through Column 2, Line 14; for example, see Column 7, Lines 41-44; see Column 8, Lines 19-24 → Lal teaches this limitation in that it teaches enhancement of oil recovery),
for the purpose of the enhancement of oil recovery from oil wells (see Column 5, Lines 23-26) thereby increasing revenue.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843 to include:
increasing oil recovery from a reservoir; and
recovering oil from the reservoir,
for the purpose of the enhancement of oil recovery from oil wells thereby increasing revenue, as taught in Lal.


Claim 13
	Mahaffey/Pfeiffer '1843, fails to expressly disclose/teach:
wherein the methane improves oil flow diversion within the reservoir.

	Lal teaches:
wherein the methane improves oil flow diversion within the reservoir (see entire patent; for example, see Column 5, Lines 5-9; for example, see Column 7, Lines 41-44 → Lal teaches this limitation in that it teaches a microbial consortium produces carbon dioxide (CO2) and methane (CH4) that reduces viscosity of the oil and creates localized pressure in the subterranean formation which thereby helps in sweeping the oil from the oil well),
for the purpose of the enhancement of oil recovery from oil wells (see Column 5, Lines 23-26) thereby increasing revenue.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843 to include:
wherein the methane improves oil flow diversion within the reservoir,
for the purpose of the enhancement of oil recovery from oil wells thereby increasing revenue, as taught in Lal.


Claim 14
	Mahaffey fails to expressly disclose:
the concentration of the hydrogen is "maintained below or about 5000 µMoles hydrogen per liter of aqueous fluid."
	
	Pfeiffer '1843 teaches:
a concentration of hydrogen "maintained below or about 5000 µMoles hydrogen per liter of aqueous fluid" (see entire publication; for example, see Paragraphs 0030 and 0036-0040 → Pfeiffer '1843 teaches this limitation in that 4.5 ml of H2 gas (i.e., 179 µmol of H2) was added to a bottle of an aqueous solution and was maintained at or below that level),  
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product (see Paragraph 0006).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey to include:
a concentration of hydrogen "maintained below or about 5000 µMoles hydrogen per liter of aqueous fluid,"  
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product, as taught in Pfeiffer '1843.

	Moreover, regarding the range of hydrogen concentration recited in the claims (i.e., about 100-5000 µMoles hydrogen per liter of water), one of ordinary skill in the art (e.g., a Petroleum Engineer with an average number of years experience in the industry) would have known that particular conditions exist at every well and thus the exact amount of dissolved hydrogen in the water might be adjusted up or down for the purpose of optimizing the effectiveness of the injected solution for those particular conditions at that particular well.  In other words, 100 µMoles hydrogen might work for some conditions at some wells, whereas 1000 µMoles hydrogen would work for other conditions at other wells, and further whereas 5000 µMoles hydrogen would work for another set of conditions at another set of wells.
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	One of ordinary skill would be motivated to use this amount of hydrogen so that he designs the solution to maximize the effectiveness of the solution for the conditions present at that particular well.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
any value within the range of 100-5000 µMoles hydrogen per liter of water,
for the purpose of maximizing the effectiveness of the solution for the conditions present at a particular well.


Claim 15:
	Mahaffey discloses:
wherein delivering the aqueous fluid comprises injecting the aqueous fluid at a pressure (see entire publication; for example, see Paragraph 0046 → Mahaffey teaches this, as clearly indicated in the cited text).
	Mahaffey/Pfeiffer '1843/Lal fails to expressly disclose:
injecting the aqueous fluid at a pressure greater than or about 7 MPa.

	However, Mahaffey teaches:
using high-pressure pumping to inject the mixture into the formation (see entire publication; for example, see Paragraph 0046 → Mahaffey teaches this, as clearly indicated in the cited text),
for the purpose of permeating the formation environment with the mixture (see Paragraph 0046).

	Mahaffey does not teach any particular value (e.g., 7 MPa or greater) for the pressure at which the mixture is pumped.  Rather, Mahaffey simply states that the mixture is pumped at a "high" pressure.
	Concerning the recited range of values set forth in Claim 10 (i.e., "greater than or about 7 MPa"), Mahaffey suggests at least some of these values by expressly teaching the mixture is pumped at "high" pressure.
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
wherein delivering the aqueous fluid comprises injecting the aqueous fluid at a pressure greater than or about 7 MPa,
for the purpose of permeating the formation environment with the mixture, as taught by Mahaffey.


Claim 16
	Mahaffey discloses:
wherein a temperature of the aqueous fluid as injected is maintained at greater than or about 25°C (see entire publication; for example, see Paragraph 0050 → Mahaffey discloses this limitation, as clearly indicated in the cited text).

Claim 17
	Mahaffey discloses:
the Powder River Basin in northeastern Wyoming contains more than 1 trillion short tons of coal (see entire publication; for example, see Paragraph 0004 → Mahaffey discloses this teaching, as clearly indicated in the cited text);
biogenic processes may be used to convert carbonaceous materials (like coal) to natural gas (e.g., methane) (see entire publication; for example, see Paragraph 0004 → Mahaffey discloses this teaching, as clearly indicated in the cited text); and
performing experiments on "native water within the reservoir" from the Powder River Basin (see entire publication; for example, see Paragraph 0073 → Mahaffey discloses this teaching, as clearly indicated in the cited text).

	Since Mahaffey discloses these teachings, Mahaffey also discloses:
wherein native water within the reservoir is characterized by a sulfate concentration below or about 100 mg per liter of native water,
because this recited limitation is simply a property of "native water within the reservoir" from the Powder River Basin.

	As evidence to demonstrate that "native water within the reservoir" from the Powder River Basin includes this property, see Brink et al., "The Geochemical Evolution of Water Coproduced with Coalbed Natural Gas in the Powder River Basin, Wyoming," Environmental Geosciences, V. 15, No. 4 (December 2008), Pages 153-171 (hereinafter, "Brink").  
	The Examiner notes that Brink is being used only as evidence of a property of "native water within the reservoir" from the Powder River Basin.  To be clear, Brink is not being used as a cited reference for the basis of this obviousness rejection.

	Brink includes a study of water produced with coalbed natural gas (CBNG) in the Powder River Basin (see entire publication; for example, see the Abstract on Page 153 → Brink includes a study of water produced with coalbed natural gas, as clearly indicated in the cited text).  Brink notes, throughout the publication, that this water includes a low/zero sulfate concentration (see entire publication; for example, see Figure 1 on Page 155 and the surrounding associated descriptive text; for example, see the "Reduction of Sulfate" section on Pages 157-158; for example, see Figure 5 illustrating a zero mg/L concentration of Sulfate in the CBNG-Produced Water and the surrounding associated descriptive text discussing the absence of sulfate and/or the depleted sulfate concentration on Pages 160-161).


Claim 18
	Mahaffey discloses:
wherein the aqueous fluid further comprises incorporated metals (see entire publication; for example, see Paragraphs 0043 and 0044 → Mahaffey discloses this limitation in that the mixture includes metal salts).

Claim 19
	Mahaffey discloses:
wherein the aqueous fluid further comprises yeast extract (see entire publication; for example, see Paragraph 0044; see Claims 1, 5, 13, 25, 26 and 28 → Mahaffey discloses this limitation, as clearly indicated in the cited text).

Claim 20
	Mahaffey discloses:
wherein the aqueous fluid as injected provides a delivery rate of hydrogen between some amount of dissolved hydrogen per liter of aqueous fluid and another amount of dissolved hydrogen per liter of aqueous fluid (see entire publication; for example, see Paragraphs 0031, 0036, 0039, 0045, 0046, 0048, 0058, 0060, 0061, 0062 and Claims 13, 17, 25, 26 and 28 → Mahaffey discloses this limitation in that more or less of the activation agents/nutrients are dissolved into water of a mixture that is directly injected into the geological formation, wherein the activation agents/nutrients include hydrogen, in order to maximize biogenic gas output).

	Mahaffey fails to expressly disclose:
wherein the aqueous fluid as injected provides a delivery rate of hydrogen between about 5 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid and about 40 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid.
	The Examiner interprets this limitation to mean that the the "injected aqueous fluid" has a concentration of hydrogen that is "between about 5 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid and about 40 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid."  
	Additionally, the Examiner interprets this limitation to be a more narrow range of hydrogen concentration in the injected water than the previously recited range of concentration in Claim 14 (i.e., 100-5000 µMoles).

	Pfeiffer '1843 teaches:
a concentration of hydrogen that is "between about 5 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid and about 40 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid" (see entire publication; for example, see Paragraphs 0030 and 0036-0040 → Pfeiffer '1843 teaches this limitation in that 4.5 ml of H2 gas (i.e. 179 µmol of H2) was added to a bottle of an aqueous solution),
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product (see Paragraph 0006).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey to include:
wherein the aqueous fluid as injected provides a delivery rate of hydrogen between about 5 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid and about 40 standard cubic centimeters of dissolved hydrogen per liter of aqueous fluid,
for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product, as taught in Pfeiffer '1843.


Claim 8 is rejected under 35 U.S.C. 103 as obvious over Mahaffey, in view of Pfeiffer '1843, further in view of Lal, and further in view of Pfeiffer (US 7640978) (hereinafter, "Pfeiffer '978").

Claim 8:
	As indicated in the above rejections, Mahaffey/Pfeiffer '1843/Lal discloses/teaches every limitation of Claim 7.

	Mahaffey/Pfeiffer '1843/Lal fails to expressly disclose/teach:
wherein the incorporated metals include one or more of cobalt, copper, manganese, molybdenum, nickel, tungsten, and zinc.

	Pfeiffer '978 teaches:
wherein the incorporated metals include one or more of cobalt, copper, manganese, molybdenum, nickel, tungsten, and zinc (see entire patent; for example, see Column 10, Line 65 through Column 11, Line 6; see Column 12, Lines 3-14; see Column 23, Lines 55-60 → Pfeiffer '978 teaches this limitation, as clearly demonstrated in the cited text),
for the purposes of enhancing the growth of the microorganisms (see Column 10, Line 65 through Column 11, Line 2) and adjusting the chemical composition of the formation water (see Column 12, Lines 3-14).

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Mahaffey/Pfeiffer '1843/Lal to include:
wherein the incorporated metals include one or more of cobalt, copper, manganese, molybdenum, nickel, tungsten, and zinc,
for the purposes of enhancing the growth of the microorganisms and adjusting the chemical composition of the formation water, as taught by Pfeiffer '978.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/
Primary Examiner, Art Unit 3674
02/24/2021